Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 1 of 22 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA

                                    ALEXANDRIA DIVISION


_____________________________________
                                        )
NORMA EDITH TORRES QUIÑONEZ )
and MARTHA ICELA FLORES                 )
GAXIOLA, and others similarly situated, )
                                        )
            Plaintiffs,                 )              CIVIL ACTION
                                        )
v.                                      )              No. 1:21-cv-01281
                                        )
CRAWFISH PROCESSING, LLC and )
CHARLES BERNARD,                        )
                                        )
            Defendants.                 )
___________________________________ )


                                           COMPLAINT

                                 PRELIMINARY STATEMENT

       1.      Plaintiffs are two migrant agricultural workers employed by Crawfish Processing,

LLC and Charles Bernard (collectively “Defendants”) of Marksville, Louisiana during the 2020

crawfish processing season, which extended from approximately March through June. Plaintiffs

were employed for long hours, often starting their day before dawn and working upwards of 10

or 11 hours on many days. Plaintiffs and their co-workers were never paid overtime. Plaintiffs

bring this action to secure and vindicate rights afforded them by the Fair Labor Standards Act, 29

U.S.C. §§201, et seq. (“FLSA”), the Migrant and Seasonal Agricultural Worker Protection Act,

29 U.S.C. §§1801, et seq. (“AWPA”), the Louisiana Wage Payment Law, Louisiana Revised

Statutes 23:631, et seq., and the law of contracts, La. Civ. Code art. 1906, et seq. Plaintiffs file
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 2 of 22 PageID #: 2




this action on behalf of other similarly-situated workers to secure minimum wage and overtime

wages due them under the FLSA.

          2.   Defendants willfully engaged in a scheme or policy of failing to pay their

employees, including Plaintiffs, their minimum and overtime wages as required by the FLSA. In

addition, Crawfish Processing, LLC and Charles Bernard violated the recordkeeping, wage

statement, wage payment, working arrangement and housing provisions of the AWPA and failed

to pay wages and provide other benefits as required by federal regulations applicable to

Plaintiffs’ employment as temporary foreign H-2B workers and incorporated in Plaintiffs’

employment contracts.

          3.   Plaintiffs seek an award of money damages, declaratory and injunctive relief,

consequential, and compensatory damages and pre- and post-judgment interest and attorney’s

fees to make them whole for damages each of them suffered due to Defendants’ violations of the

law. Plaintiffs seek declaratory and injunctive relief to ensure that they and other employees of

Crawfish Processing, LLC and Charles Bernard are not subjected to similar practices in the

future.

                                        JURISDICTION

          4.   Jurisdiction is conferred upon this Court by 29 U.S.C. §216(b), this action arising

under the FLSA; by 29 U.S.C. §1854(a), this action arising under the AWPA; by 28 U.S.C.

§1331, this action arising under the laws of the United States; and 28 U.S.C. §1367, providing

supplemental jurisdiction over Plaintiffs’ state law claims, because these state claims are so

closely related to the federal claims that they form part of the same case or controversy.

          5.   Declaratory relief is authorized pursuant to 28 U.S.C. §§2201 and 2202.




                                               -2-
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 3 of 22 PageID #: 3




                                               VENUE

        6.      Venue is proper in this district pursuant to 28 U.S.C. §§1391(b) and (c). As set

out herein, a substantial part of the events giving rise to Plaintiffs’ claim occurred in this district.

Defendants are residents of this district, with Crawfish Processing, LLC conducting its business

operations in Avoyelles Parish, Louisiana.

                                              PARTIES

        7.      Plaintiffs are citizens of Mexico. At all times relevant to this action, Plaintiffs

were admitted to the United States under the H-2B temporary foreign worker visa program, 8

U.S.C. §1101(a)(15)(H)(ii)(b), administered in part by the United States Department of Labor

(“DOL”). Plaintiffs are monolingual speakers of Spanish.

        8.      At all times relevant to this action, Plaintiffs were migrant agricultural workers

within the meaning of the AWPA, 29 U.S.C. §1802 and 29 C.F.R. §500.20(p), in that they were

employed in agricultural employment of a seasonal or temporary nature handling and processing

crawfish, an agricultural commodity, in their unmanufactured state and were required to be

absent overnight from their permanent homes.

        9.      Defendant Crawfish Processing, LLC is a closely held Louisiana corporation that

operates and maintains its principal address in Marksville, Avoyelles Parish, Louisiana. At all

times relevant to this action, Defendant Crawfish Processing, LLC was engaged in commerce

within the meaning of the FLSA, 29 U.S.C. §203(s)(1)(A), in that it operated a crawfish

processing plant that sold its products to businesses in various states outside of Louisiana.

Plaintiffs and the other employees of Crawfish Processing, LLC regularly and recurrently

handled goods and materials that traveled through interstate commerce prior to their use by the

employees, including individual protective equipment, containers and packaging materials.


                                                  -3-
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 4 of 22 PageID #: 4




       10.     Defendant Charles Bernard is a natural person residing in Marksville, Louisiana.

At all times relevant to this action, Defendant was engaged in commerce within the meaning of

the FLSA, 29 U.S.C. §203(s)(1)(A), in that he owned or operated a crawfish processing plant

that sold its products to businesses in various states outside of Louisiana. Charles Bernard

employed persons who regularly and recurrently handled goods and materials that traveled

through interstate commerce prior to their use by the employees, including individual protective

equipment, containers and packing materials.

       11.     At all times relevant to this action, Defendants Crawfish Processing, LLC and

Charles Bernard employed Plaintiffs within the meaning of the FLSA, 29 U.S.C. §203(g).

       12.     At all times relevant to this action Defendants Crawfish Processing, LLC and

Charles Bernard were agricultural employers of Plaintiffs within the meaning of the AWPA, 29

U.S.C. § 1802(2), in that they operated a processing facility and employed Plaintiffs and other

migrant agricultural workers.

                                         BACKGROUND

                           (H-2B Visas and Recruitment of Workers)

       13.     An employer in the United States may import foreign workers to perform

unskilled labor of a temporary nature if the DOL certifies that: (1) there are insufficient available

workers within the United States to perform the job, and (2) the employment of foreign workers

will not adversely affect the wages and working conditions of similarly situated U.S. workers. 8

U.S.C. §1101(a)(15)(H)(ii)(b). Foreign workers admitted in this fashion are commonly referred

to as “H-2B workers.”

       14.     The terms and conditions of employment of H-2B workers are tightly regulated to

protect the wages and working conditions of similarly employed U.S. workers from being


                                                -4-
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 5 of 22 PageID #: 5




adversely impacted by the importation of foreign workers. H-2B workers are protected by

generally applicable federal labor standards, such as the FLSA, in addition to protections specific

to the H-2B program.

       15.     An employer seeking the admission of H-2B workers must obtain a labor

certification from the DOL. 8 C.F.R. §214.2(h)(6)(iii)(C). In order to obtain a labor certification,

the employer files an application with DOL. 20 C.F.R. §655.15. This application must include an

attestation from the employer that it will abide with applicable regulatory requirements,

including:

          a.   Payment to all workers of at least the applicable prevailing wage during the entire

               period of the H-2B employment certification. 20 C.F.R. §§655.10(a), 655.18(b)(5)

               and 655.20(a). The applicable prevailing wage for the Plaintiffs’ employment

               during 2020 was $9.75 per hour, based on a wage survey provided by Defendants;

          b.   Payment of overtime wages to all workers for any overtime hours. 20 C.F.R.

               §655.18(b)(6);

          c.   Specification of all deductions expected to be made from the worker’s paycheck

               which are not required by law. 20 C.F.R. §§655.18(b)(11) and 655.20(c);

          d.   A limitation of deductions from wages to those that are “reasonable.” 20 C.F.R.

               §§655.18(b)(11) and 655.20(c);

          e.   Prohibition of deductions for which agents or employees of the employer derive

               any payment, profit or benefit, directly or indirectly. 20 C.F.R. §655.20(c);

          f.   Provision to all workers without charge of all tools and equipment required to

               perform the duties assigned. 20 C.F.R. §§655.18(b)(16) and 655.20(k); and




                                                -5-
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 6 of 22 PageID #: 6




          g.   Compliance with all Federal, State and local employment-related laws and

               regulations, including health and safety laws. 20 C.F.R. §655.20(z).

       16.     Because of an anticipated shortage of domestic workers to work in its business,

Defendant Crawfish Processing, LLC applied for temporary employment certification to employ

foreign workers in certain jobs during 2019, 2020, and 2021, including, among other things,

handling, peeling, processing and packing crawfish. The temporary labor certification

applications identified Defendant Crawfish Processing, LLC as a prospective employer of H-2B

workers. One application sought certification for a period from January 1, 2019 through June 30,

2019. Exhibit 1 hereto. The second application sought certification for a period from January 1,

2020 to June 30, 2020. Exhibit 2 hereto. The third application sought certification for a period

from December 1, 2020 to June 30, 2021. Exhibit 3 hereto. The 2019 and 2020 temporary labor

certification applications requested permission to import 60 H-2B workers, the 2020–2021

application requested 75 workers, to perform various crawfish processing tasks, including

peeling, packing and packaging crawfish in their unmanufactured state. Each of the temporary

labor applications promised that workers would be paid the higher of their piece-rate earnings or

the prevailing wage, and that overtime wages would be paid at one and one-half times the

prevailing wage. For the work to be performed in 2019, Defendant’s temporary employment

application promised a prevailing wage of $8.33 per hour and an overtime rate of $12.50 per

hour. For the work to be performed in 2020 and 2021, Defendant’s temporary labor certification

applications promised a prevailing wage of $9.75 per hour and an overtime rate of $14.63 per

hour. All of the temporary labor certification applications promised that Crawfish Processing,

LLC would provide to workers without charge all tools, supplies and equipment required to

perform the job duties assigned.


                                               -6-
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 7 of 22 PageID #: 7




       17.     The DOL reviewed Defendant’s temporary labor certification applications, each

of which incorporated the terms described in Paragraph 15. In accordance with 20 C.F.R.

§655.50(b), the DOL ultimately approved Defendant’s temporary labor certification applications,

allowing Defendants to import H-2B workers to fill the manpower needs set out in its temporary

labor certification applications.

                                               FACTS

       18.     Pursuant to their temporary labor certification application seeking workers for

employment in 2020, Defendants recruited Plaintiffs from their respective permanent residences

in the Mexican state of Sinaloa. In February, 2020, Plaintiffs traveled at their own expense from

their homes in Sinaloa to Monterrey, Nuevo Leon, Mexico, for their visa interviews. Following

processing at the United States Consulate in Monterrey, Plaintiffs were issued H-2B visas for

employment with Crawfish Processing, LLC for a period from February 26, 2020 through June

30, 2020.

       19.     Crawfish Processing, LLC failed to provide the Plaintiffs at the time of their

recruitment with a written statement in a language in which they were fluent of the terms and

conditions of employment. At the Consulate, some workers, not Plaintiffs, were shown a small

sheet of paper with some of the terms contained in Defendant’s temporary employment

certification application. Otherwise, the paperwork provided to Plaintiffs after arrival, if it

included a copy of the contract, was in English only and promised a wage of $9.75 per hour and

$14.63 per hour for overtime hours.

       20.     After being issued their H-2B visas in or about February, 2020, as described in

Paragraph 18, Plaintiffs traveled from Monterrey to Defendants’ jobsite in Marksville, Louisiana.




                                                 -7-
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 8 of 22 PageID #: 8




        21.      Upon their arrival in Louisiana in or about late February, 2020, Plaintiffs were

assigned accommodations in trailers located adjacent to Defendants’ processing plant. The

trailers were controlled and provided by Defendants. Among other things, Defendants were

responsible for maintaining the plumbing, electricity, sanitation, and cleanliness of the trailers.

Defendants also imposed and enforced rules on Plaintiffs and other workers regarding the

housing, such as controlling when and whether they could have visitors, when workers could

leave the housing site, and monitoring noise levels and social gatherings generally.

        22.      Defendants permitted Plaintiffs to occupy the housing described in Paragraph 21

without these facilities having first been certified by a State or local health authority or other

appropriate agency as meeting applicable safety and health standards relating to migrant labor

housing.

        23.      Defendants permitted the housing facilities described in Paragraph 21 to be

occupied by the Plaintiffs without posting at the housing site a copy of a certificate of occupancy

from a state, local or federal agency which had conducted a housing safety and health inspection

of the facilities.

        24.      Defendants failed to post in a conspicuous place or to present to the Plaintiffs a

written statement of the terms and conditions of occupancy at the facilities described in

Paragraph 21.

        25.      Defendants failed to ensure that the accommodations provided to the Plaintiffs in

the facilities described in Paragraph 21 complied with substantive Federal and State safety and

health standards applicable to the housing. Among other things, the trailers were structurally

unsound, lacked consistent and regular electrical service and were infested with rats and other




                                                 -8-
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 9 of 22 PageID #: 9




vermin. The grounds and open areas surrounding the trailers were cluttered with crawfish heads

and other debris.

         26.   Defendants’ Marksville plant receives crawfish produced on area farms and peels,

packs and packages them for sale in interstate commerce. Beginning on about February 28, 2020,

Plaintiffs were employed at Defendants’ processing plant handling, peeling, processing and

packing crawfish in their unmanufactured state prior to delivery for storage.

         27.   Plaintiffs’ assigned job duties required them to each wear a hairnet, an apron and

gloves for handling the crawfish. When they commenced employment with Crawfish Processing,

LLC, Plaintiffs were each issued without charge a hairnet, apron and two pairs of gloves.

Because of the nature of their job duties, Plaintiffs frequently tore their gloves. Once the two

pairs of gloves provided by Defendants were no longer usable, Plaintiffs were required to

purchase replacement gloves from their supervisor at Crawfish Processing, LLC.

         28.   While Crawfish Processing, LLC’s temporary labor certification application

stated that workers would be employed 40 hours per week, Plaintiffs and their co-workers were

routinely employed more than 40 hours in a workweek.

         29.   Plaintiffs often started their day before dawn and worked upwards of 10 or more

hours on many days, six days a week. Plaintiffs’ co-workers worked a similar schedule and

hours.

         30.   For their work for Defendants, Plaintiffs were compensated in several different

fashions. On some occasions, Plaintiffs were paid $9.75 per hour reported. Other times, Plaintiffs

were paid on a piece-rate basis at a rate of $2.25 per pound of crawfish.

         31.   Defendants utilized a similar compensation system for the workers employed on

their operations during 2019 and 2021. The workers employed in 2019 were also occasionally


                                                -9-
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 10 of 22 PageID #: 10




 paid by the hour, although at a rate of $8.83 per hour. More frequently, the 2019 and 2021

 workers were paid a piece-rate wage based on the number of pounds of crawfish meat peeled and

 extracted.

        32.     In 2019, 2020, and 2021, Plaintiffs and similarly situated workers were never

 compensated at one and one-half the workers’ regular rate or any other premium rate for time

 each of them was employed in excess of 40 hours.

        33.     Defendants failed to accurately record the number of compensable hours worked

 by Plaintiffs. Among other things, Plaintiffs were not compensated for brief meal breaks of less

 than 30 minutes in duration. As a result, Defendants based the workweek wages for Plaintiffs on

 data that underreported the actual number of compensable hours worked.

        34.     Because Defendants underreported the number of compensable hours worked as

 described in Paragraph 33, Plaintiffs in one or more workweeks were paid less than the $7.25 per

 hour minimum wage required by the FLSA, 29 U.S.C. §206(a).

        35.     Because Defendants underreported the number of compensable hours worked as

 described in Paragraph 33, Plaintiffs in one or more workweeks were paid less than the $9.75 per

 hour rate prevailing wage required by the H-2B regulations, 20 C.F.R. §655.20(a), and Plaintiffs’

 employment contracts.

        36.     Defendants paid Plaintiffs weekly for their labor.

        37.     For those workweeks during which they were employed on a piece-rate basis,

 even when those earnings were less than the FLSA minimum wage or the $9.75 prevailing wage,

 Defendants failed to supplement Plaintiffs’ piece-rate earnings so as to ensure that their

 respective weekly earnings equaled or exceeded the FLSA minimum wage of $7.25 per hour, as

 required by 29 U.S.C. §206(a) and 29 C.F.R. §776.5. Similarly, when Plaintiffs’ earnings were


                                                - 10 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 11 of 22 PageID #: 11




 paid through a combination of hourly and piece rate earnings, Defendants failed to supplement

 Plaintiffs’ earnings to ensure that the weekly earnings equaled or exceeded the FLSA minimum

 wage of $7.25 per hour. Defendants also failed to supplement Plaintiffs’ piece-rate earnings so as

 to ensure that their respective weekly earnings equaled or exceeded the $9.75 prevailing wage

 rate.

         38.    In order to collect rental charges for worker housing and recoup employee loans,

 Defendants required Plaintiffs to cash their weekly paychecks at Shirley’s Crawfish Pad, a retail

 market operated by the owners of Crawfish Processing, LLC and located adjacent to the

 processing plant. During most workweeks, Defendants withheld $3 from each Plaintiff’s weekly

 wages as a charge for cashing their paychecks. The $3 charge exceeded the actual cost of cashing

 these checks and included a profit for Defendants or a person affiliated with it. In violation of 20

 C.F.R. §655.20(c), Defendant Crawfish Processing, LLC’s job order included as part of its

 temporary labor certification application described in Paragraph 16 did not disclose the $3

 deduction for check cashing.

         39.    In addition to the check cashing charges described in Paragraph 38, Defendants

 withheld $60 from each Plaintiff’s weekly wages as a rental charge for her accommodations in

 the trailers described in Paragraph 21, even though eight or nine workers lived in each trailer.

 This charge exceeded the actual cost of furnishing these facilities and the typical rent for similar

 housing in the area and included a profit for Defendants or a person affiliated with them.

         40.    In addition to the check cashing charges described in Paragraph 38, Defendants

 charged Plaintiffs for replacement gloves required to perform the job duties to which they were

 assigned, as described on Paragraph 27. These gloves were primarily for the benefit of

 Defendants, within the meaning of the FLSA and its implementing regulation, 29 C.F.R.


                                                - 11 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 12 of 22 PageID #: 12




 §531.3(d). These charges exceeded the actual cost of furnishing the gloves and included a profit

 for Defendants or a person affiliated with them.

        41.     As a result of the charges withheld from their wages and practices as described in

 Paragraphs 33, 38, 39, and 40, the individual earnings of Plaintiffs in one or more workweeks

 were less than the $7.25 per hour minimum wage required by the FLSA, 29 U.S.C. §206(a).

        42.     As a result of the charges withheld from their wages and practices as described in

 Paragraphs 33, 38, 39, and 40, Plaintiffs’ earnings in one or more workweeks were less than the

 $9.75 per hour rate required by the Wage Certification from the DOL, issued pursuant to the H-

 2B regulations, 20 C.F.R. §655.20(a), and Plaintiffs’ employment contracts.

        43.     Defendants failed to make, keep, and preserve payroll records with respect to

 Plaintiffs’ labor that accurately reflect the compensable hours worked by Plaintiffs and showing

 all deductions from wages, including those described in Paragraphs 38 through 40.

        44.     Defendants failed to provide each Plaintiff on every pay day with an itemized pay

 statement showing the employer’s Internal Revenue Service identification number, an accurate

 accounting of the number of compensable hours worked and all withholdings from wages,

 including those described in Paragraphs 38 through 40.

                                   Collective Action Allegations

        45.     All claims set forth in Counts I and II are brought by Plaintiffs on behalf of

 themselves and all other similarly situated persons pursuant to 29 U.S.C. § 216(b). These

 similarly-situated individuals consist of all workers employed by Defendants Crawfish

 Processing, LLC and Charles Bernard during 2019, 2020, or 2021 to peel or pack crawfish,

 including all workers with the job title of “Crawfish Peeler” or who performed the job duties as




                                               - 12 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 13 of 22 PageID #: 13




 described in Defendants’ Section or Addendum F to their temporary labor certification

 applications and accompanying job orders. See Ex. 1–3.

        46.     Pursuant to their temporary labor certification applications as described in

 Paragraph 16, Defendants employed approximately 60 H-2B workers in 2019 and 2020 and 75

 H-2B workers in 2021, including Plaintiffs, as well as an unknown number of local workers.

        47.     Defendants failed to pay the similarly situated workers described in Paragraphs 45

 and 46 their minimum wages as required by the FLSA for those workweeks in which they were

 paid for fewer hours than actually worked and compensable, including when their piece rate

 earnings did not reach the FLSA minimum wage, and due to unlawful charges withheld from

 their wages.

        48.     Defendants failed to pay the similarly situated workers described in Paragraphs 45

 and 46 overtime wages as required by the FLSA for those workweeks they were employed in

 excess of 40 hours.

        49.     Pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), Plaintiffs seek to

 prosecute their FLSA claims as a collective action on behalf of all similarly situated workers

 employed by Defendants during 2019, 2020, or 2021.

                                               COUNT I

                                     FLSA OVERTIME WAGES
                                        (Collective Action)

        50.     This count sets forth a claim for damages by Plaintiffs and similarly situated

 workers for Defendants’ failure to pay overtime wages as required by the FLSA, 29 U.S.C.

 §207(a).

        51.     Plaintiffs file this count on behalf of themselves and others similarly situated

 pursuant to 29 U.S.C. §216(b).

                                                - 13 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 14 of 22 PageID #: 14




        52.     As set out in Paragraphs 29 and 32, Defendants violated the overtime wage

 provisions of the FLSA, 29 U.S.C. §207(a), by failing to pay Plaintiffs and similarly-situated

 workers at a rate not less than one and one-half times their regular rate for those workweeks

 during 2019, 2020, or 2021 in which these individuals worked in excess of 40 hours.

        53.     Defendants’ violations of the FLSA’s overtime provisions as set out in this count

 were willful within the meaning of the Portal-to-Portal Act, 29 U.S.C. §255(a). Defendants

 showed reckless disregard as to whether their failure to pay overtime wages was prohibited by

 the FLSA. Although they were aware that they were subject to the overtime provisions of the

 FLSA, as demonstrated by their job orders and temporary labor certification applications that

 disclosed overtime rates to both prospective workers and the DOL, Defendants failed to

 adequately inquire or ascertain as to whether they were obligated to pay Plaintiffs and similarly-

 situated workers at one and one-half their regular rate for work in excess of 40 hours in a

 workweek.

        54.     As a consequence of Defendants’ violations of the FLSA’s overtime provisions as

 set out in Paragraph 32, Plaintiffs and others similarly situated are each entitled to recover the

 amount of overtime wages due to them, plus an additional equal amount in liquidated damages,

 in accordance with Section 16(b) of the Act, 29 U.S.C. §216(b).

                                             COUNT II

                                    FLSA MINIMUM WAGES
                                       (Collective Action)

        55.     This count sets forth a claim for damages by Plaintiffs and similarly situated

 workers for Defendants’ failure to pay minimum wages as required by the FLSA, 29 U.S.C.

 §206(a).




                                                - 14 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 15 of 22 PageID #: 15




        56.     Plaintiffs file this count on behalf of themselves and others similarly situated

 pursuant to 29 U.S.C. §216(b).

        57.     Defendants violated the minimum wage provisions of the FLSA, 29 U.S.C. §

 206(a), by failing to pay Plaintiffs and similarly situated workers at least $7.25 for every

 compensable hour of labor performed in each workweek during which they were employed.

        58.     The violations of the minimum wage provisions of the FLSA as set out in this

 count resulted in part from the failure of Defendants to credit and pay Plaintiffs and others

 similarly situated for all compensable hours worked, as described in Paragraphs 33, 34, and 37.

        59.     The violations of the minimum wage provisions of the FLSA as set out in this

 count resulted in part from the withholdings Defendants made from Plaintiffs’ and similarly

 situated workers’ wages for check cashing services, rental payments and work gloves, as

 described in Paragraphs 38 through 41.

        60.     Defendants’ violations of the FLSA’s minimum wage provisions as set out in this

 count were willful within the meaning of the Portal-to-Portal Act, 29 U.S.C. §255(a). Defendants

 showed reckless disregard as to whether their failure to pay minimum wages was prohibited by

 the FLSA. Although they were aware that they were subject to the minimum wage provisions of

 the FLSA, Defendants failed to adequately inquire or ascertain as to whether they were obligated

 to pay Plaintiffs and similarly-situated workers at least $7.25 for every compensable hour of

 labor performed in each workweek.

        61.     As a consequence of Defendants’ violations of the FLSA’s minimum wage

 provisions as set out in Paragraphs 29 through 41, Plaintiffs and similarly situated workers are

 each entitled to recover the amount of minimum wages due to them, plus an additional equal

 amount in liquidated damages, in accordance with Section 16(b) of the Act, 29 U.S.C. §216(b).


                                                - 15 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 16 of 22 PageID #: 16




                                               COUNT III

       MIGRANT AND SEASONAL AGRICULTURAL WORKER PROTECTION ACT

        62.     This count sets forth a claim by Plaintiffs for Defendants’ violations of the

 AWPA and its attendant regulations.

        63.     As set out in Paragraph 19, Defendants failed to provide the Plaintiffs at the time

 of their recruitment with a written statement in a language in which they were fluent of the terms

 and conditions of employment, in violation of the AWPA, 29 U.S.C. §§1821(a) and (g), and its

 attendant regulations, 29 C.F.R. §§500.75(b) and 500.78.

        64.     As set out in Paragraph 22, Defendants permitted Plaintiffs to occupy the housing

 described in Paragraph 21 without these facilities having first been certified by a State or local

 health authority or other appropriate agency as meeting applicable safety and health standards

 relating to migrant labor housing, in violation of the AWPA, 29 U.S.C. §1823(b)(1), and its

 attendant regulations, 29 C.F.R. §500.135(a).

        65.     As set out in Paragraph 23, Defendants permitted the housing facilities described

 in Paragraph 21 to be occupied by the Plaintiffs without posting at the housing site a copy of a

 certificate of occupancy from a state, local or federal agency which had conducted a housing

 safety and health inspection of the facilities, in violation of the AWPA, 29 U.S.C. §1823(b)(1),

 and its attendant regulations, 29 C.F.R. §500.135(b).

        66.     As set out in Paragraph 24, Defendants failed to post in a conspicuous place or to

 present to the Plaintiffs a written statement of the terms and conditions of occupancy at the

 facilities described in Paragraph 21, in violation of the AWPA, 29 U.S.C. §§1821(c) and (g), and

 its attendant regulations, 29 C.F.R. §§500.75(f) and 500.78.




                                                 - 16 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 17 of 22 PageID #: 17




        67.     As set out in Paragraph 25, Defendants failed to ensure that the accommodations

 provided to the Plaintiffs in the facilities described in Paragraph 21 complied with substantive

 Federal and State safety and health standards applicable to the housing, in violation of the

 AWPA, 29 U.S.C. §1823(a), and its attendant regulations, 29 C.F.R. §500.130.

        68.     As set out in Paragraph 43, Crawfish Processing, LLC failed to make, keep, and

 preserve payroll records with respect to Plaintiffs’ labor as required by the AWPA, 29 U.S.C.

 §1821(d)(1), and its attendant regulations, 29 C.F.R. §500.80(a).

        69.     As set out in Paragraph 44, Defendants failed to provide each Plaintiff on every

 pay day with an itemized pay statement as required by the AWPA, 29 U.S.C. §1821(d)(2), and

 its implementing regulations, 29 C.F.R. §500.80(d).

        70.     As set out in Paragraphs 32, 34, 35, 41, and 42, Defendants violated without

 justification its working arrangement with Plaintiffs regarding the payment of promised

 prevailing and overtime wages, in violation of the AWPA, 29 U.S.C. §1822(c), and its attendant

 regulations, 29 C.F.R. §500.72.

        71.     As set out in Paragraphs 32 through 42, Defendants failed to pay Plaintiffs their

 wages when due for work performed, in violation of the AWPA, 29 U.S.C. §1822(a), and its

 attendant regulations, 29 C.F.R. §500.81.

        72.     As set out in Paragraph 38, Defendants required Plaintiffs to purchase check

 cashing services from Defendants or their agent, in violation of the AWPA, 29 U.S.C. §1822(b),

 and its attendant regulations, 29 C.F.R. §500.73.

        73.     The violations of the AWPA and its attendant regulations set out in this count

 were the natural consequences of the conscious and deliberate actions of Defendants. These

 violations occurred as a result of Defendants’ regular business practices. As a result, these


                                                - 17 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 18 of 22 PageID #: 18




 violations of the AWPA and its attendant regulations were intentional within the meaning of the

 AWPA, 29 U.S.C. §1854(c)(1).

        74.     As a result of Defendants’ violations of the AWPA as set out in this count,

 Plaintiffs have suffered damages.

                                            COUNT IV

                         BREACH OF EMPLOYMENT CONTRACT

        75.     This count sets forth a claim for damages resulting from Crawfish Processing,

 LLC’s breach of the regulations governing the H-2B program and the workers’ employment

 contracts, as embodied in Defendant’s temporary labor certification application seeking workers

 for 2020.

        76.     As set out in Paragraphs 15 through 17, Crawfish Processing, LLC’s temporary

 labor certification application seeking workers for 2020 promised workers that they would be

 paid a prevailing wage of $9.75 per hour for their labor, with a wage of $14.63 to be paid for

 overtime hours. This temporary labor certification also promised that Crawfish Processing, LLC

 would provide to workers without charge all tools, supplies and equipment required to perform

 the job duties assigned. When approved by the DOL, this offer became the terms applicable to

 the contractual employment relationship between Plaintiffs and Crawfish Processing, LLC.

        77.     Plaintiffs accepted the terms as described in Paragraphs 15 and 16 by traveling to

 the United States and working for Crawfish Processing, LLC in the jobs authorized by their H-

 2B visas.

        78.     Because the promises set out in Paragraphs 15 and 16 were a legal condition of

 Crawfish Processing, LLC obtaining H-2B visas, those promises are incorporated as a matter of

 law into the contractual relationship between Crawfish Processing, LLC and Plaintiffs.


                                               - 18 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 19 of 22 PageID #: 19




        79.     Crawfish Processing, LLC violated its contractual relationship with Plaintiffs by

 failing to pay them wages equaling or exceeding the prevailing wage, by failing to pay minimum

 and overtime wages as required by the FLSA, by failing to comply with the AWPA as described

 in Count III, and by failing to provide gloves without charge.

        80.     As a result of Crawfish Processing, LLC’s actions as described in this count,

 Plaintiffs have been denied wages and benefits due them under their employment contracts for

 which they are entitled to relief.

                                             COUNT V

                             (LOUISIANA WAGE PAYMENT ACT)

        81.     This count sets forth a claim for damages resulting from Crawfish Processing,

 LLC’s violation of the Louisiana Wage Payment Act, Louisiana Revised Statutes 23:631 and

 23:632 (“LWPA”).

        82.     As a result of its actions set out in Paragraphs 30 through 42, Crawfish

 Processing, LLC failed to pay Plaintiffs within 15 days of their resignation from employment the

 amounts due each of them under the terms of their employment, in violation of the Louisiana

 Wage Payment Act, La. Rev. Stat. 23:631(A)(1)(b).

        83.     Plaintiffs notified Defendants in writing of the amounts of unpaid wages they are

 owed under the LWPA and demanded payment via a letter dated April 13, 2021 that was

 delivered to Defendants on April 16, 2021. Defendants have not made any payments to Plaintiffs

 for the amounts of unpaid wages they are owed under the LWPA, nor have they contacted

 Plaintiffs in an attempt to resolve those claims.




                                                - 19 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 20 of 22 PageID #: 20




        84.     As a consequence of Crawfish Processing, LLC’s violations of the LWPA,

 Plaintiffs are each entitled to recover their unpaid wages along with penalty wages as prescribed

 by La. Rev. Stat. 23:632(A).

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that this Court enter an order:

        a.      Granting judgment in favor of Plaintiffs on their Count I claims under the

                overtime provisions of the FLSA in the amount of the unpaid overtime due

                each of them, as well as an equal amount as liquidated damages;

        b.      Granting judgment in favor of those similarly-situated employees

                described in Count I who timely opt-in and awarding each of them the

                amount of FLSA unpaid overtime wages due to him or her, as well as an

                equal amount as liquidated damages;

        c.      Granting judgment in favor of Plaintiffs on their Count II claims under the

                minimum wage provisions of the FLSA in the amount of the unpaid

                minimum wages due each of them, as well as an equal amount as

                liquidated damages;

        d.      Granting judgment in favor of those similarly-situated employees

                described in Count II who timely opt in and awarding each of them the

                amount of FLSA unpaid minimum wages due to him or her, as well as an

                equal amount as liquidated damages;

        e.      Declaring that Defendants are subject to requirements of the Migrant and

                Seasonal Agricultural Worker Protection Act, and have violated the Act’s

                provisions as set out in Count III;


                                                - 20 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 21 of 22 PageID #: 21




       f.    Granting judgment in favor of Plaintiffs on their claims under the AWPA

             set forth in Count III, and awarding each of them her actual damages or

             statutory damages of $500, whichever is greater, for every violation of the

             AWPA and its attendant regulations set forth in that count;

       g.    Granting judgment in favor of Plaintiffs on their breach of contract claims

             as set forth in Count IV and awarding each of them her actual and

             consequential damages;

       h.    Granting judgment in favor of Plaintiffs on their claims under the

             Louisiana Wage Payment Act set forth in Count V and awarding each of

             them the unpaid wages due them for their employment and penalty wages

             as provided in La. Rev. Stat. 23:632(A);

       i.    Permanently enjoining Defendants from further violations of the AWPA;

       j.    Awarding Plaintiffs a reasonable attorney’s fee pursuant to 29 U.S.C.

             §216 and La. Rev. Stat. 23:632(A);

       k.    Awarding Plaintiffs the costs of this action; and

       l.    Granting such further relief as this Court deems just and appropriate.

                                    Respectfully submitted,

                                    /s/ Caitlin Berberich
                                    Caitlin Berberich, TN Bar No. 025780
                                    *Trial Attorney
                                    Pro Hac Vice Motion Forthcoming
                                    SOUTHERN MIGRANT LEGAL SERVICES
                                    A Project of Texas RioGrande Legal Aid, Inc.
                                    311 Plus Park Blvd., Ste. 135
                                    Nashville, TN 37217
                                    Telephone: (615) 538-0725
                                    Facsimile: (615) 366-3349
                                    cberberich@trla.org


                                            - 21 -
Case 1:21-cv-01281-DCJ-JPM Document 1 Filed 05/13/21 Page 22 of 22 PageID #: 22




                              /s/ David Huang
                              David Huang, TN Bar No. 038350
                              Pro Hac Vice Motion Forthcoming
                              SOUTHERN MIGRANT LEGAL SERVICES
                              A Project of Texas RioGrande Legal Aid, Inc.
                              311 Plus Park Blvd., Ste. 135
                              Nashville, TN 37217
                              Telephone: (615) 538-0725
                              Facsimile: (615) 366-3349
                              dhuang@trla.org


                              /s/ Mary Yanik
                              Mary Yanik, LA No. 36973
                              Admitted to Practice in W.D. La.
                              Tulane Immigrant Rights Clinic
                              6329 Freret St., Suite 130
                              New Orleans, LA 70118
                              Telephone: (504) 865-5153
                              Facsimile: (504) 862-8753
                              myanik@tulane.edu

                              ATTORNEYS FOR PLAINTIFFS




                                      - 22 -
